DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8 and 13 objected to because of the following informalities:  The lack of a pause or comma after “interlockable” in the limitation “wherein the bezel and watch case are interlockable with the watch case” is confusing and could use more clarity.  Alternatively, further clarification about “the bezel and watch case” being interlockable with each other, and not with “the watch case”, would fix the issue.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This claim depends from itself and therefore its scope cannot be determined.  For purposes of examination, this claim will be treated as if it depended from claim 4 for proper antecedent basis.
Allowable Subject Matter
Claims 1-4 and 6-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to disclose or reasonably suggest the claimed invention particularly including a laterally movable locking post on the watch case and a locking recess on a bottom surface of the bezel to prevent the movement of the bezel relative to the watch case when a predetermined rotation angle has been affected by the bezel for preventing removal of said bezel from said watch case, said locking post being movably mounted in said watch case and including a manually movable button enabling lateral movement of said locking post between engagement in the locking recess and disengagement of the bezel from the watch case by depression of said button and then translation of said bezel relative to the watch case.
Claim 5 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/JASON M COLLINS/           Examiner, Art Unit 2844